 


113 HR 5461 : Insurance Capital Standards Clarification Act of 2014
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB 
113th CONGRESS 2d Session 
H. R. 5461 
IN THE SENATE OF THE UNITED STATES 

September 17 (legislative day, September 16), 2014
Received; read twice and referred to the Committee on Banking, Housing, and Urban Affairs

AN ACT 
To clarify the application of certain leverage and risk-based requirements under the Dodd-Frank Wall Street Reform and Consumer Protection Act, to improve upon the definitions provided for points and fees in connection with a mortgage transaction, and for other purposes. 
 
 
1.Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Table of contents. Title I—Insurance Capital Standards Sec. 101. Short title. Sec. 102. Clarification of application of leverage and risk-based capital requirements. Title II—Collateralized loan obligations Sec. 201. Short title. Sec. 202. Rules of construction relating to collateralized loan obligations. Title III—Definition of Points and Fees in Mortgage Transactions Sec. 301. Short title. Sec. 302. Definition of points and fees. Sec. 303. Rulemaking. Title IV—Business Risk Mitigation and Price Stabilization Sec. 401. Short title. Sec. 402. Margin requirements. Sec. 403. Implementation.   IInsurance Capital Standards 101.Short titleThis title may be cited as the Insurance Capital Standards Clarification Act of 2014. 
102.Clarification of application of leverage and risk-based capital requirementsSection 171 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5371) is amended— (1)in subsection (a), by adding at the end the following: 
 
(4)Business of insuranceThe term business of insurance has the same meaning as in section 1002(3).  (5)Person regulated by a state insurance regulatorThe term person regulated by a State insurance regulator has the same meaning as in section 1002(22). 
(6)Regulated foreign subsidiary and regulated foreign affiliateThe terms regulated foreign subsidiary and regulated foreign affiliate mean a person engaged in the business of insurance in a foreign country that is regulated by a foreign insurance regulatory authority that is a member of the International Association of Insurance Supervisors or other comparable foreign insurance regulatory authority as determined by the Board of Governors following consultation with the State insurance regulators, including the lead State insurance commissioner (or similar State official) of the insurance holding company system as determined by the procedures within the Financial Analysis Handbook adopted by the National Association of Insurance Commissioners, where the person, or its principal United States insurance affiliate, has its principal place of business or is domiciled, but only to the extent that— (A)such person acts in its capacity as a regulated insurance entity; and 
(B)the Board of Governors does not determine that the capital requirements in a specific foreign jurisdiction are inadequate.  (7)Capacity as a regulated insurance entityThe term capacity as a regulated insurance entity— 
(A)includes any action or activity undertaken by a person regulated by a State insurance regulator or a regulated foreign subsidiary or regulated foreign affiliate of such person, as those actions relate to the provision of insurance, or other activities necessary to engage in the business of insurance; and  (B)does not include any action or activity, including any financial activity, that is not regulated by a State insurance regulator or a foreign agency or authority and subject to State insurance capital requirements or, in the case of a regulated foreign subsidiary or regulated foreign affiliate, capital requirements imposed by a foreign insurance regulatory authority.; and 
(2)by adding at the end the following new subsection:  (c)Clarification (1)In generalIn establishing the minimum leverage capital requirements and minimum risk-based capital requirements on a consolidated basis for a depository institution holding company or a nonbank financial company supervised by the Board of Governors as required under paragraphs (1) and (2) of subsection (b), the appropriate Federal banking agencies shall not be required to include, for any purpose of this section (including in any determination of consolidation), a person regulated by a State insurance regulator or a regulated foreign subsidiary or a regulated foreign affiliate of such person engaged in the business of insurance, to the extent that such person acts in its capacity as a regulated insurance entity. 
(2)Rule of construction on board’s authorityThis subsection shall not be construed to prohibit, modify, limit, or otherwise supersede any other provision of Federal law that provides the Board of Governors authority to issue regulations and orders relating to capital requirements for depository institution holding companies or nonbank financial companies supervised by the Board of Governors.  (3)Rule of construction on accounting principles (A)In generalA depository institution holding company or nonbank financial company supervised by the Board of Governors of the Federal Reserve that is also a person regulated by a State insurance regulator that is engaged in the business of insurance that files financial statements with a State insurance regulator or the National Association of Insurance Commissioners utilizing only Statutory Accounting Principles in accordance with State law, shall not be required by the Board under the authority of this section or the authority of the Home Owners' Loan Act to prepare such financial statements in accordance with Generally Accepted Accounting Principles. 
(B)Preservation of authorityNothing in subparagraph (A) shall limit the authority of the Board under any other applicable provision of law to conduct any regulatory or supervisory activity of a depository institution holding company or non-bank financial company supervised by the Board of Governors, including the collection or reporting of any information on an entity or group-wide basis. Nothing in this paragraph shall excuse the Board from its obligations to comply with section 161(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5361(a)) and section 10(b)(2) of the Home Owners' Loan Act (12 U.S.C. 1467a(b)(2)), as appropriate..  IICollateralized loan obligations 201.Short titleThis title may be cited as the Restoring Proven Financing for American Employers Act. 
202.Rules of construction relating to collateralized loan obligationsSection 13(g) of the Bank Holding Company Act of 1956 (12 U.S.C. 1851(g)) is amended by adding at the end the following new paragraphs:  (4)Collateralized loan obligations (A)Inapplicability to certain collateralized loan obligationsNothing in this section shall be construed to require the divestiture, prior to July 21, 2017, of any debt securities of collateralized loan obligations, if such debt securities were issued before January 31, 2014. 
(B)Ownership interest with respect to collateralized loan obligationsA banking entity shall not be considered to have an ownership interest in a collateralized loan obligation because it acquires, has acquired, or retains a debt security in such collateralized loan obligation if the debt security has no indicia of ownership other than the right of the banking entity to participate in the removal for cause, or in the selection of a replacement after removal for cause or resignation, of an investment manager or investment adviser of the collateralized loan obligation.  (C)DefinitionsFor purposes of this paragraph: 
(i)Collateralized loan obligationThe term collateralized loan obligation means any issuing entity of an asset-backed security, as defined in section 3(a)(77) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(77)), that is comprised primarily of commercial loans.  (ii)Removal for causeAn investment manager or investment adviser shall be deemed to be removed for cause if the investment manager or investment adviser is removed as a result of— 
(I)a breach of a material term of the applicable management or advisory agreement or the agreement governing the collateralized loan obligation;  (II)the inability of the investment manager or investment adviser to continue to perform its obligations under any such agreement; 
(III)any other action or inaction by the investment manager or investment adviser that has or could reasonably be expected to have a materially adverse effect on the collateralized loan obligation, if the investment manager or investment adviser fails to cure or take reasonable steps to cure such effect within a reasonable time; or  (IV)a comparable event or circumstance that threatens, or could reasonably be expected to threaten, the interests of holders of the debt securities. . 
IIIDefinition of Points and Fees in Mortgage Transactions 
301.Short titleThis title may be cited as the Mortgage Choice Act of 2014.  302.Definition of points and fees (a)Amendment to section 103 of TILASection 103(bb)(4) of the Truth in Lending Act (15 U.S.C. 1602(bb)(4)) is amended— 
(1)by striking paragraph (1)(B) and inserting paragraph (1)(A) and section 129C;  (2)in subparagraph (C)— 
(A)by inserting and insurance after taxes;  (B)in clause (ii), by inserting , except as retained by a creditor or its affiliate as a result of their participation in an affiliated business arrangement (as defined in section 2(7) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2602(7)) after compensation; and 
(C)by striking clause (iii) and inserting the following:  (iii)the charge is— 
(I)a bona fide third-party charge not retained by the mortgage originator, creditor, or an affiliate of the creditor or mortgage originator; or  (II)a charge set forth in section 106(e)(1);; and 
(3)in subparagraph (D)— (A)by striking accident,; and 
(B)by striking or any payments and inserting and any payments.  (b)Amendment to section 129C of TILASection 129C of the Truth in Lending Act (15 U.S.C. 1639c) is amended— 
(1)in subsection (a)(5)(C), by striking 103 and all that follows through or mortgage originator) and inserting 103(bb)(4); and  (2)in subsection (b)(2)(C)(i), by striking 103 and all that follows through or mortgage originator) and inserting 103(bb)(4). 
303.RulemakingNot later than the end of the 90-day period beginning on the date of the enactment of this Act, the Bureau of Consumer Financial Protection shall issue final regulations to carry out the amendments made by this Act, and such regulations shall be effective upon issuance.  IVBusiness Risk Mitigation and Price Stabilization 401.Short titleThis title may be cited as the Business Risk Mitigation and Price Stabilization Act of 2014. 
402.Margin requirements 
(a)Commodity Exchange Act amendmentSection 4s(e) of the Commodity Exchange Act (7 U.S.C. 6s(e)), as added by section 731 of the Dodd-Frank Wall Street Reform and Consumer Protection Act, is amended by adding at the end the following new paragraph:  (4)Applicability with respect to counterpartiesThe requirements of paragraphs (2)(A)(ii) and (2)(B)(ii), including the initial and variation margin requirements imposed by rules adopted pursuant to paragraphs (2)(A)(ii) and (2)(B)(ii), shall not apply to a swap in which a counterparty qualifies for an exception under section 2(h)(7)(A), or an exemption issued under section 4(c)(1) from the requirements of section 2(h)(1)(A) for cooperative entities as defined in such exemption, or satisfies the criteria in section 2(h)(7)(D). . 
(b)Securities Exchange Act amendmentSection 15F(e) of the Securities Exchange Act of 1934 (15 U.S.C. 78o–10(e)), as added by section 764(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act, is amended by adding at the end the following new paragraph:  (4)Applicability with respect to counterpartiesThe requirements of paragraphs (2)(A)(ii) and (2)(B)(ii) shall not apply to a security-based swap in which a counterparty qualifies for an exception under section 3C(g)(1) or satisfies the criteria in section 3C(g)(4). . 
403.ImplementationThe amendments made by this title to the Commodity Exchange Act shall be implemented— (1)without regard to— 
(A)chapter 35 of title 44, United States Code; and  (B)the notice and comment provisions of section 553 of title 5, United States Code; 
(2)through the promulgation of an interim final rule, pursuant to which public comment will be sought before a final rule is issued; and  (3)such that paragraph (1) shall apply solely to changes to rules and regulations, or proposed rules and regulations, that are limited to and directly a consequence of such amendments. 
 Passed the House of Representatives September 16, 2014.Karen L. Haas,Clerk 
